ORDER
PER CURIAM.
In this action to set aside a deed for fraud and an accounting for partnership assets, defendants, Charles Fleahman, Jr., and Donna Fleahman, appeal from the judgment entered in favor of plaintiffs, Kathy Fleahman and her two daughters. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, no error of law appears. An opinion would have no precedential value. The parties have, however, been provided with a memorandum for their information only setting forth reasons for this order.
The judgment is affirmed. Rule 84.16(b).